Citation Nr: 0127483	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  94-45 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a positive tine 
test. 

4.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar strain with degenerative arthritis.

5.  Entitlement to an initial compensable evaluation for 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over 27 years of active military service when 
he retired in September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating determination 
of the Washington, DC, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  A claimed chronic left elbow disorder is not causally 
linked to any incident of active duty.

2.  The veteran sustained a soft tissue right ankle injury, 
and arthritis was clinically suspected during service, but an 
X-ray examination and the subsequent clinical examination of 
the right ankle were normal; a chronic right ankle disorder 
was not present during service and the post-service medical 
evidence does not show a nexus between a current claimed 
right ankle disability and any incident of active duty.  

3.  Post service medical records fail to demonstrate that the 
veteran has a current lung, liver, or other disability 
manifested by a positive Tine skin test.

4.  The veteran's service-connected low back disorder is 
manifested by pain, occasional muscle spasms, arthritic 
changes, and slight limitation of motion of the lumbar spine; 
his low back disability is not manifested by more than slight 
limitation of motion of the lumbar spine, nor is it 
productive of muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in standing position.

5.  The veteran's service-connected prostatitis is not 
manifested by chronic cystitis with pyuria, and diurnal and 
nocturnal frequency, and there has been no demonstration of a 
daytime voiding interval between two and three hours or 
awakening to void two times per night; there has also been no 
showing of urinary tract infection requiring long-term drug 
therapy, 1-2 hospitalizations per year, and/or requiring 
intermittent intensive management at any time during the 
appeal period.  


CONCLUSIONS OF LAW

1.  A left elbow disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 
5103A, 5107 (West 1991); 38 C.F.R. § 3.303 (2001), 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  A chronic right ankle disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5103, 5103A, 5107 (West 1991); 38 C.F.R. § 3.303 
(2001), 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  A chronic acquired disease or disability manifested by a 
positive Tuberculosis Tine skin test was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5103, 5103A, 5107 (West 1991); 38 C.F.R. § 3.303 
(2001), 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

4.  The criteria for the assignment of an evaluation in 
excess of 10 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Codes 5003, 5010, 5292, 5295 (2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

5.  The criteria for the assignment of a compensable 
evaluation for prostatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.115a, including 
Diagnostic Codes 7512, 7527 (1994); 38 C.F.R. § 4.115b, 
including Diagnostic Code 7527 (2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the rating decisions, the 
SOC, and the SSOCs informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran has also been afforded 
several VA examinations.  He has also failed to report for 
several VA examinations, including the most recent 
examination, which was scheduled for June 2000 pursuant to 
the Board's remand. 

The Board notes that governing regulation provides that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655(b).  

The veteran has not submitted any reason for his failure to 
appear at his scheduled June 2000 VA examinations.  Therefore 
there is no good cause for his failure to report and the 
service connection claims will be considered based on the 
evidence of record.  As noted above, the file shows that the 
RO has properly developed the evidence to the extent 
possible, and there is no further VA duty to assist the 
veteran with his claim.  In this regard, the Board notes that 
after the veteran failed to report for VA examinations, he 
was advised of the consequences of such failure.  The duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991). Governing regulation provides that his 
service connection claims must therefore be reviewed based on 
the evidence of record.  38 C.F.R. § 3.655.  As to the claims 
for the assignment of higher ratings for his service-
connected low back disorder and prostatitis, regulations 
provide that veterans have an obligation to report for VA 
examinations and reexaminations which are scheduled in 
connection with their claims, and if a veteran, without good 
cause, fails to report for such examination, a claim for a 
higher rating is to be denied.  38 C.F.R. §§ 3.326, 3.327, 
3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).  He has 
provided no good cause for failure to report for the VA 
examination.  The Board will, nonetheless, also adjudicate 
the merits of his claims for the assignment of higher ratings 
for his service-connected low back disorder and prostatitis.  
Hence, a remand to schedule another VA examination is not in 
order.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).

If not shown during service, service connection may be 
granted for arthritis if manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).



Left Elbow

The veteran was on active duty from May 1962 to October 1989.  
A review of his service medical records demonstrates that 
there were no complaints or findings of a left elbow 
disorder.

In October 1989, the veteran filed a claim for service 
connection for left and right elbows disabilities.  

In March 1990, the veteran was afforded a VA examination.  At 
that time, he reported developing tennis elbow in 1974.  The 
veteran indicated that he had no symptoms referable to his 
elbow at the time of the examination.  Physical examination 
of the elbows revealed no soft tissue swelling or deformity.  
Range of motion for both elbows was from 0 to 145 degrees.  
Forearm pronation was to 80 degrees while forearm supination 
was to 85 degrees.  The veteran had good handgrips, 
bilaterally.  The assessment was normal examination of both 
elbows. 

At the time of his October 1992 hearing, the veteran reported 
that his elbow bothered him, especially upon motion.  He 
testified he took aspirin for the pain and that it had 
consistently bothered him since service.  

Outpatient treatment records received from the Group Health 
Association and US Army Health Clinic reveal no complaints or 
findings of a left elbow disorder.  

In June 1997, the Board remanded this matter for additional 
development, to include a VA orthopedic examination, with the 
examiner being requested to render an opinion as to the 
etiology of any left elbow disorder.  

The veteran was scheduled for the requested examination in 
June 2000 and failed to report for the examination.  

The Board is of the opinion that service connection for a 
left elbow disorder is not warranted.  Service and post-
service medical records are devoid of a diagnosis of a left 
elbow disorder, to include degenerative arthritis.  Although 
the veteran claims that he currently has a left elbow 
disorder related to service, the record does not contain any 
objective medical evidence of a current left elbow disorder 
or a nexus between the claimed disability and any incident of 
active service.

While the veteran has expressed his belief that he currently 
has a left elbow disorder related to service, he is not 
qualified to render opinions on the diagnosis or etiology of 
his claimed condition.  See Espiritu v, Derwinski, 2 Vet. 
App. 492 (1992). 

While the veteran is competent to report that he had left 
elbow problems inservice, the Board finds that his denial of 
such problems at the time of service examinations and in 
reports of medical histories, and the absence of any 
objective medical evidence of a diagnosis of an left elbow 
disorder or of a nexus between the claimed disability and 
service, to include an absence of such findings on the 1990 
post-service examination, are more probative than the 
veteran's statements advanced in support of a claim for 
benefits.  The preponderance of the evidence is against the 
claim of service connection for a left elbow disorder.  
Because the evidence is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Right Ankle

A review of the veteran's service medical records 
demonstrates he was seen in March 1979 after complaining of 
twisting his right ankle.  Physical examination revealed mild 
tenderness and swelling of the right ankle over the lateral 
malleolus.  The veteran had good range of motion.  X-rays 
were negative for a fracture.  It was the examiner's 
impression that the veteran had a soft tissue injury.  The 
veteran was told to limit his weight bearing and to keep it 
elevated.  He was also told to treat with cold compresses for 
24 hours and then heat. 

In June 1985, the veteran was seen with complaints of right 
ankle pain which began approximately two months earlier.  The 
veteran reported that he ran six miles per day and that he 
had no history of direct trauma.  He noted that the pain was 
not enough to stop running.  Physical examination revealed no 
edema or erythema.  There was no point tenderness but the 
veteran did have slight discomfort over the lateral malleolus 
and joint superior to the malleolus.  The veteran had full 
range of motion of the right foot and the ankle was noted to 
be stable.  It was the examiner's assessment that the veteran 
had arthritis of the right ankle.  However, x-rays of the 
right ankle revealed normal findings.  No further complaints 
or findings related to a  right ankle disorder were reported 
in the service medical records. 

In March 1990, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he 
twisted his ankle in 1978 while running and that x-rays were 
taken which were negative.  He stated that he wore a soft 
cast for two weeks.  Physical examination revealed that there 
was no soft tissue swelling or bony deformity.  The 
bimalleolar circumference of the right ankle was 25 
centimeters.  The dorsalis pedis and posterior tibial pulses 
were good.  Range of motion for the right ankle was as 
follows:  dorsiflexion to 20 degrees, plantar flexion to 50 
degrees, forefoot inversion to 30 degrees, and forefoot 
eversion to 20 degrees.  There were no symptoms referable to 
the right ankle during the squatting maneuver.  The 
assessment was normal examination of the right ankle.  

Outpatient treatment records received from the Group Health 
Association and US Army Health Clinic reveal no complaints or 
findings of a right ankle disorder.  

In June 1997, the Board remanded this matter for additional 
development, to include a VA orthopedic examination, with the 
examiner being requested to render an opinion as to the 
etiology of any right ankle disorder that might be present.

The veteran was scheduled for the requested examination in 
June 2000 and failed to report for the examination.  

It is the Board's judgment that service connection for a 
right ankle disorder is not warranted.  The Board notes that 
the veteran was treated for right ankle problems on two 
separate occasions during service.  However, it is apparent 
that these episodes were acute and transitory based upon the 
number of years between incidents and that lack of any 
complaints or findings thereafter.  While the veteran was 
suspected of having arthritis of the right ankle at the time 
of the June 1985 clinical evaluation, an x-ray examination 
shortly thereafter failed to confirm arthritis or any other 
abnormality of the ankle.  Moreover, a March 1990 post-
service VA examination of the right ankle was normal.  
Outpatient treatment records received subsequent to the 
veteran's period of service make no reference to complaints 
or treatment of a right ankle disorder.

Although the veteran claims that he currently has a right 
ankle disorder related to service, the record does not 
contain any objective medical evidence relating any right 
ankle disorder to the veteran's period of service.  While the 
veteran is competent to report right ankle pain, he is not 
competent to render an opinion as to the diagnosis or 
etiology of a right ankle condition.  See Espiritu.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply, and the claim of 
service connection for a right ankle disorder must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Positive Tine Test

A review of the record demonstrates the veteran had a 
positive tine test while inservice.  It is apparent that he 
was placed on prophylactic (INH) therapy because of his 
exposure to tuberculosis (TB); the veteran did not have any 
active disease, to include tuberculosis, which was found to 
be related to his positive tine test.   The service medical 
records show that he was seen on numerous occasions for chest 
pain, which was believed to be musculoskeletal in nature or 
of unknown etiology.  Chest X-rays were normal and no organic 
lung or heart disease was noted.

At his October 1992 hearing, the veteran stated he had been 
told by a VA doctor he had something wrong with his liver.  
He testified the physician did not indicate what the problem 
was.  

Outpatient treatment records received subsequent to the 
veteran's release from service contain no findings relating 
any disorder to the veteran's inservice positive tine test.  

In the instant case, the medical evidence of record fails to 
establish that the veteran currently suffers from a resultant 
disease related to a positive TB Tine skin test.  Moreover, 
there has been no demonstration, diagnosis, or other showing 
of a chronic and disabling disorder as a result of a positive 
TB Tine skin test reported in service.  

In order to satisfy the requirements of a current disability, 
there must be competent evidence that the disability is 
symptomatic at the time of application for service 
connection.  Gilpin v. West, 155 F.3d 1353, 1355-6 (Fed. Cir. 
1998).

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001).

A comprehensive review of the veteran's entire medical record 
discloses no clinical findings or diagnoses of tuberculosis 
of the lung, liver, or any other disease manifested by a 
positive Tine skin test.  Further, a positive tine test is 
not a disability but a mere laboratory finding; such does not 
constitute a disability under the applicable law and 
regulations.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Unless there is a current disability that can be attributed 
to this finding (positive tine test), there is nothing to 
service connect.  The law specifically limits entitlement to 
service connection to disease or injury which results in 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  In the absence of a finding of a present disability, 
the Board finds that the claim for service connection must be 
denied.

Accordingly, the veteran's claim of entitlement to service 
connection for a disease  manifested by a positive TB Tine 
skin test must be denied.

As was noted above, the veteran has submitted no medical 
evidence that he currently has a disorder related to a 
positive Tine test.  His claims are predicated on the basis 
of his own lay opinion.  His opinion, standing alone, is 
insufficient to establish the presence of chronic disorders 
related to his military service.  There is no evidence that 
he is a medical professional.  Therefore, he lacks the 
expertise to render a medical opinion with respect to 
provision of a diagnosis and/or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of evidence is against the veteran's 
claim, the benefit of the doubt rule does not apply, and the 
claim of service connection for a disease or disability 
manifested by a positive TB Tine skin test must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.

Lumbosacral Strain

Service connection is currently in effect for lumbosacral 
stain with arthritis, which has been assigned a 10 percent 
disability evaluation.  

A 10 percent evaluation is warranted for lumbosacral strain 
with characteristic pain on motion.  A 20 percent disability 
evaluation is assigned for lumbosacral strain with muscle 
spasm on extreme forward bending, or unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
disability evaluation is assigned for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forwarding bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295 (2001).

The veteran's low back disorder includes arthritis, and 
arthritis is rated on the basis of limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010. Limitation of 
motion of the lumbar spine is rated 10 percent when slight, 
20 percent when moderate, and 40 percent when severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.

The service medical records show that the veteran was seen on 
numerous occasions for evaluation and treatment of low back 
pain.  The predominant diagnosis was lumbosacral strain.  An 
X-ray examination in January 1975 also revealed degenerative 
changes at L-2 and some osteophyte formation.  

A review of the record demonstrates that the veteran filed a 
claim for service connection for low back pain in October 
1989.  

In March 1990, the veteran was afforded a VA examination.  At 
the time of that evaluation, he reported that he developed 
lower back pains unrelated to injury while in the service.  
He indicated that he currently had intermittent pain in the 
low back area.  Physical examination revealed a 2+ lumbar 
lordosis without scoliosis.  Percussion of the posterior 
spinous processes induced 1+ paraspinal muscle spasm without 
radiculopathy.  Range of motion of the lumbar spine to the 
level of the hips with the veteran standing was as follows:  
flexion forward 95 degrees, extension backwards 35 degrees, 
lateral flexion right and left 40 degrees, rotation right and 
left 35 degrees.  Straight leg raising was positive, 
bilaterally.  The flexed knee raising test was negative, 
bilaterally.  Deep tendon reflexes were hypoactive.  Lower 
back pain was present during the squatting maneuver.  The 
diagnosis was chronic lumbosacral strain.  

In a December 1990 rating determination, the RO granted 
service connection for lumbosacral strain and assigned a 10 
percent disability evaluation.  

At the time of his October 1992 hearing, the veteran 
testified that he had back pain the day after mowing the lawn 
or washing his car.  He noted that his back would be sore for 
a couple of days but he did obtain relief with aspirin.  The 
veteran further testified that he would become incapacitated 
when he did something physical, which was at least one time a 
week during the summer after cutting grass.  

In May 1993, the veteran was afforded a VA orthopedic 
examination.  At the time of the examination, the veteran 
reported that he had been bothered with occasional persistent 
low back pain without radiation throughout the years.  He 
noted that it hurt on different sides.  He stated that his 
back was not bothering him at the time of the examination.  

Physical examination revealed that the veteran had a normal 
gait without support.  He sat and stood without difficulty.  
He also removed and replaced his shirt and tie without 
difficulty.  There was no pain on motion or limitation on 
motion noted.  There was also no tenderness to percussion 
over the spine.  There were no postural abnormalities or 
fixed deformities.  There were also no muscle spasms and the 
musculature of the back was symmetrical.  Range of motion was 
flexion to 85 degrees, extension to 30 degrees, right and 
left flexion to 20 degrees, and right and left rotation to 30 
degrees.  There was no objective evidence of pain on motion.  
There was also no neurological involvement.  X-rays of the 
lumbar spine revealed mild degenerative joint disease.  
Diagnoses of status post lumbar strain by history and rule 
out other structural abnormalities in the lumbar spine were 
rendered.  

Private outpatient treatment records received in June 1994 
reveal that the veteran was seen in March 1993 with 
complaints of low back pain.  Physical examination revealed 
no focal tenderness but pain along the spine.  A diagnosis of 
low back pain was rendered.  In July 1993, the veteran was 
seen with complaints of low back pain for one week.  Physical 
examination revealed tender paralumbar spinal muscles and a 
decreased range of motion.  In January 1994, the veteran was 
seen with right sided pain aggravated by movement.  Physical 
examination revealed no spinal tenderness.  A diagnosis of 
muscle spasm was rendered.  At the time of a February 1994 
visit, the veteran's low back pain appeared to be resolved.  

In June 1997, the Board remanded this matter for a 
comprehensive VA orthopedic examination of the veteran's 
lower back.  

Additional outpatient treatment records received in 
conjunction with the Board remand demonstrate the veteran was 
again diagnosed with recurrent low back pain in May 1994.  X 
-rays performed on the lumbar spine in July 1997 revealed 
slight narrowing of the L5-S1 disc space and marginal 
osteophytes at multiple levels.  There also appeared to be 
degenerative changes involving the superior aspects of both 
SI joints.  

In June 2000, the veteran failed to report for his scheduled 
VA examination.  

Based upon the evidence of record, the Board is of the 
opinion that an evaluation in excess of 10 percent is not 
warranted.  Lumbosacral strain with muscle spasm on extreme 
forward bending, or unilateral loss of lateral spine motion 
in standing position has not been demonstrated at the time of 
either VA examination or in outpatient treatment records 
received in conjunction with the veteran's claim.  Muscle 
spasms were noted on only one occasion.  The Board notes that 
the veteran has arthritis of the lumbar spine, which is rated 
based on limitation of motion.  38 C.F.R. § 4.71a, Codes 
5003, 5010.  As evidenced by the ranges of motion reported at 
the time of the March 1990 and May 1993 VA examinations, the 
veteran was shown to have no more than slight limitation of 
motion of the lumbar spine.  Moderate limitation of motion 
was also not demonstrated in any outpatient treatment 
records.  

The rating schedule also envisions that disabilities will be 
rated on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  It is the intent of the rating 
schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. § 4.59.  In DeLuca v. Brown, 8 Vet. App. 202 (1995) 
the United States Court of Appeals for Veterans Claims 
(Court), held that a disability may be evaluated apart from 
the rating schedule and granted an increased rating on the 
basis of impairment envisioned under the provisions of 
38 C.F.R. §§ 4.40, 4.45.

The Board notes the veteran has complained of lower back 
pain, indicating it occurs on an intermittent basis after 
performing physical activities.  On the veteran's May 1993 VA 
examination, there was no evidence of objective pain on 
motion, and the examiner found no or no more than slight 
limitation of motion of the lumbar spine.  Additional 
information with regard to the veteran's disability may have 
been obtained at the time of the scheduled June 2000 VA 
examination, but the veteran failed to report for that 
evaluation.

Based upon the 1993 examiner's observations and the other 
objective medical findings of record, the Board finds no 
objective evidence of functional loss due to pain, limitation 
of motion, weakness, etc., which would permit assignment of a 
rating in excess of 10 percent under the rating criteria 
found in Code 5292 or 5295.  That is, even when the effects 
of pain on use and during flare-ups is considered, there is 
no objective evidence of more than slight limitation of 
motion, and thus a higher rating under Code 5292 is not 
warranted.  38 C.F.R. 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

In sum, since the effective date of service connection, the 
medical evidence indicates that the veteran's limitation of 
motion of the lumbosacral spine is no more than slight, which 
is to be rated 10 percent under Code 5292.  Even considering 
the effects of pain during use or flare-ups, no more than 
slight limitation of motion of the low back is shown.  38 
C.F.R. § 4.40, 4.45, 4.59; DeLuca, supra.  There is no 
evidence of record which shows he has moderate limitation of 
motion as required for a 20 percent rating under Code 5292.  
The Board further finds that the evidence reflects the 
veteran has only mild lumbosacral strain, with symptoms 
consisting of slight limitation of motion, occasional muscle 
spasms, and subjective complaints of characteristic pain on 
motion, which is properly rated 10 percent under Code 5295.  
He has no muscle spasm on forward bending and no unilateral 
loss of lateral spine motion in a standing position, as 
required for an increased rating, to 20 percent, under Code 
5295.

The Board also notes that, while degenerative joint disease 
or arthritis of the lumbar spine is evident as noted above, 
service connection is not in effect for degenerative disc 
disease.  Even assuming the veteran has degenerative disc 
disease and that it is part of his service-connected 
lumbosacral strain, the recent medical evidence, including 
the 1999 VA examination, does not show he currently has more 
than mild intervertebral disc syndrome, and thus a rating in 
excess of 10 percent would not be in order under Code 5293.

The disability picture more nearly approximates the criteria 
for a 10 percent rating, than a 20 percent rating, under any 
of the pertinent diagnostic codes, and thus a rating in 
excess of 10 percent is not warranted.  38 C.F.R. § 4.7.  As 
the preponderance of the evidence is against the veteran's 
claim for the assignment of a higher rating for a low back 
disorder, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.

Prostatitis

The RO has assigned a noncompensable evaluation for 
prostatitis in accordance with the criteria set forth in the 
VA Schedule for Rating Disabilities, 38 C.F.R. § 4.115b, Code 
7527.  Diagnostic Code 7527 provides for the evaluation of 
prostate gland injuries, infections, hypertrophy and 
postoperative residuals.  These disabilities are to be rated 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.

Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction is rated 
on the basis of  urine leakage, urinary frequency, or 
obstructed voiding.  Under urinary frequency, a 10 percent 
rating is warranted upon a showing of a daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night.  A 20 percent rating is warranted upon a 
showing of a daytime voiding interval of between one and two 
hours or when there is awakening to void three or four times 
per night.  A 40 percent rating is warranted when the daytime 
voiding interval is less than one hour, or there is awakening 
to void five or more times per night.

Also pursuant to 38 C.F.R. § 4.115a, urinary tract infection 
involving poor renal function is rated as renal dysfunction.  
Otherwise, urinary tract infection requiring long-term drug 
therapy, 1-2 hospitalizations per year, and/or requiring 
intermittent intensive management warrants a 10 percent 
evaluation.  Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year) and/or requiring continuous intensive management 
warrants a 30 percent evaluation.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

Earlier evaluations had considered the provisions of 
38 C.F.R. § 4.115a including Diagnostic Code 7527 (1994).  
Under these provisions, prostate infections were evaluated as 
chronic cystitis under Diagnostic Code 7512 in accordance 
with resulting functional disturbance of the bladder.  A 10 
percent evaluation was assigned for moderate chronic cystitis 
with pyuria and diurnal and nocturnal frequency.  A 20 
percent evaluation contemplated moderately severe cystitis 
with diurnal and nocturnal frequency with pain and tenesmus.  
A 40 percent evaluation required severe cystitis with 
urination at intervals of one hour or less; contracted 
bladder.  38 C.F.R. § 4.115a (1994).

Those provisions were changed, however, effective on October 
8, 1994.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The Board will also consider both 
the old and new rating criteria and apply that criteria which 
is more favorable to the veteran.

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).

A review of the record shows that the veteran filed a claim 
for service connection for prostatitis in October 1989.  

At the time of a March 1990 VA examination, the veteran 
reported that he had no symptoms referable to his prostate 
gland.  Clinical evaluation included a rectal examination, 
which showed that the prostate gland was within normal limits 
and not enlarged; both lobes were firm and rubbery and 
nontender to palpation and there was no nodularity.  The 
assessment was prostate within normal limits.  In December 
1990, the RO granted service connection for prostatitis and 
assigned a noncompensable rating.  

In August 1992, the veteran was afforded a urology 
examination.  The veteran reported that he had a good urinary 
stream force with no daytime frequency.  Nocturia associated 
with high fluid intake was present.  The veteran had no 
hematuria and no urinary tract infection.  The prostate was 
normal size with no nodules or rectal masses.  There were no 
findings of frequency of urination, pain or tenesmus, or 
incontinence requiring pads or appliances.  A diagnosis of no 
urological disease on physical examination was rendered.  

At his October 1992 hearing, the veteran indicated he had 
only been seen for prostatitis on one occasion in the past 
year.  

Outpatient treatment records received in conjunction with the 
veteran's claim  demonstrate that the veteran was seen in 
January 1990 with complaints of enlarged testes.  It was the 
examiner's assessment the veteran had urethritis.  A February 
1990 follow-up notation indicated that the veteran was 
feeling much better.  
In June 1997, the Board remanded this matter for a VA 
examination to determine the severity of the veteran's 
prostatitis.

Treatment records received in conjunction with the Board's 
remand make no reference to findings or treatment of 
prostatitis.  

The Board is of the opinion that the criteria for a 
compensable evaluation for prostatitis have not been met.  

The treatment records and VA examinations prior to October 
1994 do not demonstrate findings of moderate chronic cystitis 
with pyuria and diurnal and nocturnal frequency.  At the time 
of his March 1990 VA examination, the veteran indicated that 
he was not having any problems relating to his prostate.  At 
his August 1992 VA examination, the veteran indicated that he 
was having no problems with daytime frequency and that 
nocturia was only associated with high fluid intake.  There 
were also no findings of pyuria, pain or tenesmus, or 
incontinence requiring pads or appliances.  Thus, the 
criteria for a compensable evaluation prior to October 1994 
were not met.  

A 10 percent evaluation under either the old or new codes is 
also not warranted subsequent to October 1994.  Moderate 
chronic cystitis with pyuria and diurnal and nocturnal 
frequency has not been found to be present.  There has been 
no demonstration of a daytime voiding interval between two 
and three hours, or; awakening to void two times per night.  
Moreover, there has also been no showing of urinary tract 
infection requiring long-term drug therapy, 1-2 
hospitalizations per year, and/or requiring intermittent 
intensive management.

While the veteran's symptoms may have been shown to have 
increased at the time of his scheduled June 2000 examination, 
he failed to report for the examination.  Thus, the criteria 
for an initial compensable evaluation have not been met.  

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for the assignment of a 
compensable rating for prostatitis.  In this regard, although 
he is entitled to the benefit of the doubt where the evidence 
is in approximate balance, the benefit of the doubt doctrine 
is inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to the 
assignment of a compensable rating for prostatitis.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert, supra.

Extraschedular Consideration

Turning to the issue of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under 38 C.F.R. § 3.321(b)(1) there is an additional proviso 
that the Secretary of Veterans Affairs shall from time to 
time readjust this schedule of ratings in accordance with 
experience.  Further, to accord justice to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  It is 
further provided in subsection (c) that in cases in which 
application of the schedule is not understood or the 
propriety of an extraschedular rating is questionable may be 
submitted to Central Office for advisory opinion.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disabilities, which in 
this case are his service-connected lumbosacral strain and 
prostatitis.  It has not been shown that the veteran has been 
recently hospitalized for either of these disorders.  The 
veteran has not indicated that his service-connected 
prostatitis interferes with his employment.  Although the 
veteran has reported that his service-connected lumbosacral 
strain causes periods of incapacitation following strenuous 
activities, it has not been demonstrated to markedly 
interfere with employment, within the meaning of 38 C.F.R. 
§ 3.321(b)(1). 

The Board does not find any circumstances that could be 
considered exceptional or unusual such as to possibly warrant 
a different result in view of the veteran's work history, 
education and treatment for his service-connected disability 
as reflected in the record.  Fleshman v. Brown, 9 Vet. App. 
548, 552-53 (1996).  Accordingly, referral of the veteran's 
claim for consideration of an extraschedular rating is not 
warranted.


ORDER


Service connection for a left elbow disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a chronic acquired disorder with a 
positive TB Tine skin test as a manifestation thereof is 
denied.

An initial evaluation in excess of 10 percent for lumbosacral 
stain is denied.  




An initial compensable evaluation for prostatitis is denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

